Citation Nr: 1034022	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals, 
cold injury, right lower extremity, currently evaluated as 20 
percent disabling.

2.  Entitlement to a higher initial evaluation for residuals, 
cold injury, left lower extremity, currently evaluated as 20 
percent disabling.

3.  Entitlement to a higher initial evaluation for residuals, 
cold injury, right upper extremity, currently evaluated as 20 
percent disabling.

4.  Entitlement to a higher initial evaluation for residuals, 
cold injury, left upper extremity, currently evaluated as 20 
percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 
1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 2008, a statement of the 
case was issued in February 2009, and a substantive appeal was 
received in February 2009.  The rating decision granted service 
connection for residuals of cold injury for the bilateral upper 
and lower extremities and assigned the right and left lower 
extremity residuals 20 percent ratings each, and the right and 
left upper extremity residuals 10 percent ratings each.  In 
October 2009, the RO changed the ratings for the right and left 
upper extremity residuals to 20 percent each, effective from the 
date of claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2009, the Veteran requested a decision review officer 
(DRO) hearing, and indicated that he wanted a Board travel Board 
hearing if the DRO hearing was not successful.  Following the DRO 
hearing, rating actions have not resulted in a complete grant of 
all benefits sought on appeal.  Accordingly, the Board concludes 
that the Veteran's request for a travel Board hearing stands.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The Veteran should be placed on the list of 
those awaiting a Travel Board hearing.  
After the hearing is conducted, or in the 
event the Veteran withdraws his hearing 
request of fails to report, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



